Citation Nr: 1739862	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected right hip disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected right hip disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1972 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In October 2013 and April 2016, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

In a June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In an August 2012 statement, the Veteran's representative acknowledged that the Veteran had not attended a scheduled Board hearing, and noted that the Veteran requested that the AOJ proceed to submit his appeal to the Board.  Therefore, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea and a left hip disorder, to include both as secondary to his service-connected right hip disorder.  He also seeks entitlement to TDIU.

A July 1994 general medical VA examination indicates that the Veteran reported that "he was in a wreck one year ago...."  The claims file does not appear to contain any medical records related to this accident.  As any available records regarding this accident could be relevant to this appeal, the AOJ must attempt to obtain these records on remand.

Additionally, in an April 2016 remand, the Board requested a VA medical opinion regarding whether the Veteran's obstructive sleep apnea and left hip disorder had been aggravated by his service-connected right hip disorder.  The Board notes that the Veteran underwent a January 2009 VA examination for his left hip and a February 2014 VA examination for both his obstructive sleep apnea and left hip.  The claims file was returned to the February 2014 VA examiner for an addendum opinion regarding aggravation.

In his substantive appeal, the Veteran stated that his sleep apnea was aggravated by his hip pain because his hip pain caused him to move constantly during the night.  Additionally, the claims file contains a January 2011 medical article abstract indicating that sleep disturbance is a common comorbidity of chronic pain, and "inflammation may play an important role in bidirectional associations between pain and sleep."  In a September 2016 VA addendum opinion, the examiner determined that the Veteran's obstructive sleep apnea was not aggravated by his service-connected right hip disorder, stating, "There is no established nexus between right hip condition and sleep apnea.  Attempting to create a nexus betwen [sic] this [sic] two condition [sic] is a medical disparate."   The examiner did not address either the Veteran's contention or the medical abstract indicating pain may cause sleep disturbance, and whether such sleep disturbance could aggravate the Veteran's obstructive sleep apnea.

Additionally, in both the February 2014 and September 2016 opinions, the VA examiner stated that there was no left hip condition found on examination, and no radiographic evidence of left hip degenerative joint disease.  The examiner did not, however, address the September 2007 private medical records and the January 2009 VA examination indicating that imaging reflected degenerative arthritis of the left hip. 
Therefore, the Board finds the September 2016 VA opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claim for TDIU is inextricably intertwined with the claim for entitlement to service connection for obstructive sleep apnea and a left hip disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records since March 2017.

2.  With the help of the Veteran as necessary, attempt to obtain any available medical records regarding an accident involving the Veteran in 1993.  See July 1994 VA Examination.  All attempts to obtain such records should be documented in the claims file.

3.  Forward the Veteran's claims file to a qualified examiner other than the February 2014 VA examiner for an addendum opinion addressing the Veteran's obstructive sleep apnea and left hip disorder.  The examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected right hip disorder aggravated (i.e., caused an increase in severity of) his diagnosed obstructive sleep apnea?  In providing the opinion, the examiner must address the following:

* The Veteran's June 2009 substantive appeal indicating that his hip pain caused movement during the night; and 

* the January 2011 medical article abstract indicating that sleep disturbance is a common comorbidity of chronic pain, and "inflammation may play an important role in bidirectional associations between pain and sleep."

The examiner must address the relationship between right hip pain and inflammation and sleep disturbances, and the relationship between such sleep disturbances and obstructive sleep apnea.

(b)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed left hip disorder had its onset in service or is etiologically related to his period of active service?

(c)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected right hip disorder aggravated (i.e., caused an increase in severity of) or caused any diagnosed left hip disorder present during the period of this claim?  

In providing the opinion for questions (b) and (c), the examiner must address the September 2007 private medical records and the January 2009 VA examination indicating that imaging reflected degenerative arthritis of the left hip.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  After completing the actions detailed above, and any additional development deemed necessary, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

